PER CURIAM.
The appellants, as plaintiffs in the trial court, seek review of an order of dismissal of their action sounding in tort upon the doctrine of forum non conveniens.1 We affirm.
The accident out of which the cause of action arose occurred in Lima, Peru. The plaintiffs-decedents were not residents of the United States; they had no contact with this country; they did not purchase their tickets here; their journeys were solely outside of the United States, and we find no abuse of discretion in the trial judge dismissing the action upon, the doctrine of forum non conveniens. Hagen v. Viney, 124 Fla. 747, 169 So. 391; Southern Railway Company v. McCubbins, Fla.App.1967, 196 So.2d 512; Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 67 S.Ct. 839, 91 L.Ed. 1055. Compare Hubbard v. Southern Railway Co., Cir.Ct. Dade Co.1959, 14 Fla.Supp. 10; Baker v. Atlantic Const. Line Railroad Co., Cir.Ct. Duval Co.1963, 21 Fla.Supp. 21.
Therefore, for the reasons above stated, the order here under review be and the same is hereby affirmed.
Affirmed.

. The appellants have a cause of action pending in the courts of the State of New York as a result of the accident in question. Varkonyi v. S. A. Empresa de Viaco Airea R. G., 22 N.Y.2d 333, 292 N.Y.S.2d 670, 239 N.E.2d 542.